Citation Nr: 1103573	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  08-35 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim or service connection for a low back disorder.  

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to service connection for a cervical spine 
disorder, claimed as upper back disorder.  

4.  Entitlement to service connection for a gynecological 
disorder, claimed as endometriosis.  

5.  Entitlement to an increased rating for migraine headaches, 
currently rated 30 percent disabling.  

6.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from August to December 1987 
and from March 1993 to November 1996.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a May 2007 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  

The issues of entitlement to service connection for a 
gynecological disorder, entitlement to an increased rating for 
migraine headaches, and entitlement to a total rating for 
compensation purposes based upon individual unemployability are 
addressed in the remand portion of the decision below and are 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  


FINDINGS OF FACT

1.  A January 2002 rating decision denied entitlement to service 
connection for a low back disorder.  The Veteran was notified of 
that decision and did not appeal.  


2.  Evidence received since the January 2002 rating decision is 
not cumulative of evidence previously of record and raises a 
reasonable possibility of substantiating the claim for service 
connection for a low back disorder.  

3.  Affording the Veteran the benefit of the doubt, the evidence 
shows that her current low back disorder is the result of her 
military service.  

4.  Affording the Veteran the benefit of the doubt, the evidence 
shows that her current cervical spine disorder is the result of 
her military service.  


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a low back disorder is new and material, 
and therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2010).  

2.  A low back disorder was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2010).  

3.  A cervical spine disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether the notice and development requirements 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issues involving service 
connection for a cervical spine disorder and the Veteran's 
application to reopen her claim for service connection for a low 
back disorder, as the Board is taking action favorable to the 
Veteran on those claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010); see also Kent v. Nicholson, 
20 Vet. App. 1 (2006).  As such, this decision poses no risk of 
prejudice to the Veteran with respect to those claims.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  

Low Back Disorder 

A finally decided claim may be reopened if the claimant presents 
new and material evidence with respect to a claim which has been 
previously denied and which is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  If the claim is so reopened, it will be reviewed 
on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 
9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  


A March 1997 rating decision denied the Veteran's original claim 
for service connection for a back disorder on the basis that, 
although the Veteran was treated for back pain in service after 
an injury, there was evidence of recovery, and no chronic lower 
back problem was diagnosed in service.  Another rating decision 
in December 1997 denied service connection for mechanical low 
back pain on the basis that no permanent residual or chronic 
disability was shown by the service treatment records or by 
evidence following service.  A rating decision in January 2002 
found that new and material evidence had not been presented to 
reopen the Veteran's claim.  Although magnetic resonance 
imagining (MRI) in April 2000 had shown a herniated nucleus 
pulposus at L3-4 with stenosis, and subsequent VA treatment 
records reflected a diagnosis of lumbar degenerative disc 
disease, there was no medical evidence indicating that the 
condition was related to service.  The Veteran was notified of 
each of those determinations and did not file an appeal.  
Therefore, each of those rating decisions is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 3.104.  The relevant evidence of 
record at the time of the January 2002 rating decision consisted 
primarily of the Veteran's service treatment records and 
outpatient treatment reports dated from May 1997 through May 
2001.  

In July 2005, a claim to reopen the claim for service connection 
for a lower back injury was received.  Evidence of record 
received since the January 2002 rating decision includes VA 
outpatient treatment records dated from December 2005 to July 
2009, private treatment records dated from October 2004 to 
January 2006, the reports of VA examinations in February 2007, a 
medical opinion by a VA nurse practitioner in April 2009, the 
Veteran's statements, and her testimony at a Board hearing in 
November 2010.  

The treatment records reflect continued treatment for the 
previously diagnosed lumbar spine degenerative disc disease, 
including surgery in September 2000 and May 2008.  

In February 2007, the Veteran was afforded a VA spine examination 
and a VA neurological examination.  The latter examination was 
obtained primarily to evaluate the service-connected migraine 
headaches.  The neurological examiner diagnosed lumbosacral 
arthropathy since an automobile accident 12 years previously, 
with a report of an abnormal L4 disc on MRI, but normal range of 
motion, reflexes, sensation, and strength; no rationale was given 
for that opinion.  The VA spine examiner indicated that the 
claims file was reviewed and discussed the Veteran's pertinent 
medical history in more detail, including the Veteran's claimed 
injury during service, as well as two post-service automobile 
accidents and a post-service fall down a flight of stairs.  
Lumbar strain and muscle spasms, degenerative disc disease, 
degenerative joint disease, and lumbar spinal stenosis were 
diagnosed.  The examiner was requested to provide a medical 
opinion as to whether the Veteran's lower back problem was the 
result of injury in service or a car accident after service.  
However, the examiner was "unable to resolve this issue without 
resort to mere speculation" and provided rationale for that 
conclusion.  

A VA nurse practitioner wrote on the Veteran's behalf in April 
2009.  That examiner indicated that the Veteran's service 
treatment records had been reviewed.  The examiner noted the 
Veteran's history of low back pain since the early 1990s when she 
injured her back, with worsening of the pain in 1995.  The 
Veteran's two post-service back surgeries were also discussed.  
The examiner concluded that it is at least as likely as not that 
the onset of the Veteran's back problems occurred during service. 

The Board finds that the April 2009 VA examiner's opinion is new, 
in that it was not previously of record and is not cumulative of 
evidence previously considered.  It is also material, in that it 
relates to an unestablished fact necessary to substantiate the 
claim, a nexus between the Veteran's current back disorder and an 
injury or disease in service.  Finally, the opinion raises a 
reasonable possibility of substantiating the claim.  Therefore, 
that evidence is "new and material evidence" and the Veteran's 
service connection claim is reopened.  

The Board has also taken into consideration the Veteran's hearing 
testimony that she has experienced back pain since her neck and 
back injury during service in August 1995.  However, as a 
layperson, her statements regarding causation of her current low 
back disorder are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

However, the Veteran's statements are competent evidence as to 
her symptoms and the continuity of those symptoms since the in-
service injury.  In this case, she has testified that her 
symptoms of low back pain persisted after the injury noted in 
service.  Although her separation examination was reported to be 
normal, she did report her back/neck injury at that time.  
Further, she was given a profile based on her back and neck 
injury in June 1996, almost a year after the injury and just 
months prior to her separation from service.  Clearly, her 
symptoms had not resolved prior to separation from service.  
Although the post-service treatment records show that the Veteran 
sustained intercurrent injuries in motor vehicle accidents, there 
is no medical evidence showing that her current low back disorder 
is due solely or even primarily to the intercurrent injuries.  
Significantly, the February 2007 VA examiner was unable to 
determine the etiology of the current disorder.  

Therefore, the Board finds that the evidence shows that the 
Veteran sustained an injury to her low back during service and 
that the symptoms due to that injury did not resolve prior to 
subsequent, intercurrent injuries after service.  Although a 
medical opinion was requested to determine whether the Veteran's 
current low back disorder is due to the in-service injury, to the 
post-service injuries, or to some other etiology, the examiner 
was unable to make such a determination without resort to 
speculation.  Therefore, there is no medical evidence either for 
or against there being a nexus between the current disorder and 
service.  

Nevertheless, there is clear evidence of a low back injury during 
service which did not resolve prior to separation.  The Board 
finds the Veteran's statements and hearing testimony regarding 
continuity of symptomatology to be credible.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although a chronic 
low back disorder was not diagnosed during service, the service 
treatment records show that she had continued symptoms for almost 
a year following the noted injury until shortly before her 
separation from service.  Accordingly, the Board finds that the 
low back injury shown in service did not resolve during service.  
Therefore, considering the Veteran's credible report of 
continuing symptomatology during and after service and affording 
her the benefit of the doubt, the Board concludes that the 
criteria are met for service connection for a low back disorder.  

Cervical Spine Disorder

The service treatment records show that the Veteran was treated 
in August 1995 for complaints of tenderness over the right upper 
shoulder and back, decreased range of motion of the right 
shoulder, and mild paresthesias in the shoulder after some poles 
fell on her several hours previously.  The next day, it was noted 
that she continued to complain of tingling in her left upper 
shoulder and arm and stiffness on the left side of her neck.  The 
remainder of the service treatment records, particularly those 
noting lower back complaints, do not reflect any neck complaints 
or pertinent abnormal clinical findings.  However, a temporary 
one-month physical profile dated in June 1996 notes the Veteran's 
medical condition as "low back/neck injury."  The report of the 
Veteran's separation examination in September 1996 contains her 
report of a spine and neck injury, but the examination of her 
spine was normal.  

At the time of VA general medical and neurological compensation 
examinations in May 1997 the Veteran did not report any cervical 
spine complaints and no pertinent abnormal clinical findings were 
recorded.  

A private treatment record dated in August 1997 states that the 
Veteran had been involved in a motor vehicle accident 
approximately one week previously.  She indicated she had lost 
consciousness and complained of pain in her neck, jaw, head, and 
low back.  The examiner diagnosed a jaw contusion, low back pain, 
cervical strain, and posttraumatic headaches.  

The post-service VA treatment records reflect frequent complaints 
of low back pain.  A July 1999 record specifically references the 
Veteran's in-service injury due to falling poles, but does not 
note any neck complaints; her complaints at that time pertained 
to low back pain, which the examiner indicated was likely due to 
a herniated disc.  An August 1999 report notes the Veteran's 
complaint of right sided pain that "shoots up back & neck, [and] 
down [her] outer" right leg.  She did not report any cervical 
spine complaints at that time, however, and the examiner did not 
record any abnormal clinical findings regarding her cervical 
spine.  

VA clinic notes beginning in October 2000 reflect the Veteran's 
complaint of neck pain that radiated into her left arm.  A 
January 2001 record notes that the Veteran had sustained a 
concussion in an automobile accident in 1997, with subsequent 
blackouts.  Subsequent treatment records note continued 
complaints of neck pain.  A private examiner in October 2002 
diagnosed myofascial type cervical pain with trigger points in 
the trapezius and levator scapulae muscles.  

A VA compensation examiner in February 2007 discussed the 
Veteran's history of camouflage poles falling onto her back and 
neck during service, as well as at least two automobile accidents 
after service, and the current clinical and radiological 
findings.  Cervical spine strain and muscle spasms were 
diagnosed.  However, the examiner was unable to provide an 
opinion as to whether the Veteran's current symptoms were due to 
military service or to several auto accidents, or whether they 
were unrelated, without resorting to mere speculation.  The law 
provides that service connection may not be based on speculation 
or remote possibility.  See 38 C.F.R. § 3.102.  Thus, because the 
February 2007 VA examiner was unable to provide a nexus opinion 
without resorting to speculation, that opinion is not probative.  

As with the issue concerning service connection for a low back 
disorder discussed above, the Board has also taken into 
consideration the Veteran's hearing testimony that she has 
experienced neck pain since her neck and back injury during 
service in August 1995, although her statements regarding 
causation of her current cervical spine disorder are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

However, the Veteran's statements are competent evidence as to 
her symptoms and the continuity of those symptoms since the in-
service injury.  She has testified that her symptoms of neck pain 
persisted after the injury noted in service.  She also reported 
her back/neck injury at the time of her separation examination, 
although the examination was reported to be normal.  Further, she 
was given a profile based on her back and neck injury in June 
1996, almost a year after the injury and just months prior to her 
separation from service.  Clearly, as with her low back symptoms, 
her neck symptoms had not resolved prior to separation from 
service.  Although the treatment records show that the Veteran 
sustained intercurrent injuries in motor vehicle accidents after 
service, including to the cervical spine in the August 1997 
automobile accident after service, there is no medical evidence 
that her current cervical spine disorder is due solely or even 
primarily to the intercurrent injuries.  As discussed above, the 
February 2007 VA examiner was unable to determine the etiology of 
the current disorder.  

Therefore, the Board finds that the evidence shows that the 
Veteran sustained an injury to her neck during service and that 
the symptoms due to that injury did not resolve prior to 
subsequent, intercurrent injuries after service.  Although a 
medical opinion was requested to determine whether the Veteran's 
current cervical spine disorder is due to the in-service injury, 
to the post-service injuries, or to some other etiology, the 
examiner was unable to make such a determination without resort 
to speculation.  Therefore, there is no medical evidence either 
for or against there being a nexus between the current disorder 
and service.  

Nevertheless, there is clear evidence of a neck injury during 
service which did not resolve prior to separation.  As discussed 
above, the Board finds the Veteran's statements and hearing 
testimony regarding continuity of symptomatology to be credible.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
Although a chronic cervical spine disorder was not diagnosed 
during service, the service treatment records show that she had 
continued symptoms for almost a year following the noted injury 
until shortly before her separation from service.  Accordingly, 
the Board finds that the cervical spine injury shown in service 
did not resolve during service.  Therefore, considering the 
Veteran's credible report of continuing symptomatology during and 
after service and affording her the benefit of the doubt, the 
Board concludes that the criteria are met for service connection 
for a cervical spine disorder.  


ORDER

New and material evidence having been presented, the claim for 
service connection for a low back disorder is reopened.  

Service connection for a low back disorder is granted.  

Service connection for a cervical spine disorder is granted.  


REMAND

Concerning the Veteran's claim for service connection for 
endometriosis, she was afforded a VA gynecological compensation 
examination in February 2007.  The examiner noted that the 
Veteran had undergone a laparoscopic tubal ligation in 1995 
during service at which time small uterine fibroids and omental 
adhesions were noted; the VA examiner noted that no mention was 
made of endometriosis at that time.  The Veteran also underwent a 
hysterectomy in January 2007 for problems with uterine fibroids 
for many years.  The February 2007 examiner stated that, although 
the Veteran reported that she was told she had endometriosis, the 
file did not reflect an actual diagnosis of endometriosis in her 
service treatment records.  Accordingly, there "would not be any 
reason to think that her recent hysterectomy had any relationship 
to that diagnosis."  Nevertheless, the Board finds that an 
additional medical opinion is needed to address whether the 
uterine fibroids that examiners have indicated led to the 
Veteran's hysterectomy are related to the fibroids noted in 
service; the January 2007 VA examiner did not specifically 
consider that question.  


Finally, at the Veteran's Board hearing, she testified that her 
migraine headaches had worsened since the VA examination in 
February 2007.  Therefore, she must be afforded another VA 
compensation examination to assess the current severity of the 
service-connected migraine headaches.  

The Veteran also testified at her hearing that she was unable to 
work because of her service-connected headaches.  Thus, the issue 
of entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) has 
been raised by the record.  See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (holding that once a veteran submits 
evidence of medical disability and additionally submits evidence 
of unemployability, VA must consider total rating for 
compensation based upon individual unemployability).  A request 
for TDIU is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be 
service-connected, as part of a claim for increased compensation.  
Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant 
or the record reasonably raises the question of whether the 
Veteran is unemployable due to the disability for which an 
increased rating is sought, then part and parcel to that claim 
for an increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted.  Id. at 455.  As the RO has not yet adjudicated TDIU, 
the issue must be remanded to the RO for consideration.  

Accordingly, the case is remanded for the following actions: 

1.  The RO must contact the Veteran and afford 
her the opportunity to identify or submit any 
additional pertinent evidence, to include the 
names and addresses of all health providers 
who have evaluated or treated her for a 
gynecological disorder, for migraine 
headaches, or for any other service-connected 
disability affecting her ability work since 
her separation from service.  Based on her 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to secure 
this evidence must be documented in the claims 
file by the RO.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify the 
Veteran and (a) identify the specific records 
the RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to obtain 
those records; (c) describe any further action 
to be taken by the RO with respect to the 
claim; and (d) that she is ultimately 
responsible for providing the evidence.  The 
Veteran and her representative must then be 
given an opportunity to respond.  

2.  The Veteran must then be afforded the 
appropriate VA examination to determine the 
etiology of the gynecological disorder that 
led to her hysterectomy.  All pertinent 
symptomatology and findings must be reported 
in detail.  Any indicated diagnostic tests and 
studies must be accomplished.  The claims file 
must be made available to and be reviewed by 
the examiner in conjunction with the requested 
study.  Following a review of the service and 
post-service medical records and the clinical 
examination, and with consideration of the 
Veteran's statements, the examiner must 
provide a medical opinion as to whether the 
stated reason of uterine fibroids for her 
hysterectomy in February 2008 was a chronic 
disorder and was related to the uterine 
fibroids noted during service or if the 
hysterectomy was otherwise related to service.  
A complete rationale for all opinions must be 
provided.  If the examiner cannot provide the 
requested opinion without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.  The report 
prepared must be typed.  

3.  The Veteran must also then be afforded the 
appropriate VA examination to determine the 
current status of her service-connected 
migraine headaches.  All pertinent 
symptomatology and findings must be reported 
in detail, including the frequency and 
severity of the migraine headaches and the 
frequency of any prostrating attacks.  The 
examiner must provide an opinion as to whether 
the Veteran's migraine headaches cause severe 
economic adaptability or result in the 
inability to obtain or retain employment.  Any 
indicated diagnostic tests and studies must be 
accomplished.  The claims file must be made 
available to and be reviewed by the examiner 
in conjunction with the requested study.  A 
complete rationale for all opinions must be 
provided.  If the examiner cannot provide the 
requested opinion without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.  The report 
prepared must be typed.  

4.  The RO must notify the Veteran that it is 
her responsibility to report for the 
examinations and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In 
the event that the Veteran does not report for 
the aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be indicated 
whether any notice that was sent was returned 
as undeliverable.


5.  After the above development has been 
completed, the Veteran's claims for service 
connection for a gynecological disorder and an 
increased rating for migraine headaches must 
be readjudicated.  Moreover, the RO must 
adjudicate the intertwined claim of TDIU.  If 
any claim on appeal remains denied, the 
Veteran and her representative must be 
provided a supplemental statement of the case.  
After the Veteran and her representative have 
had an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.  

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


